Citation Nr: 0324316	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteopenia and 
osteoarthritis of the lumbar spine. 



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the benefits sought on 
appeal.  The veteran, who had active service from July 1952 
to December 1954, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review. 

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, in pertinent part, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claims.  In this regard, the record contains no 
specific reference to the VCAA or its provisions in 
connection with the claim to reopen service connection 
osteopenia and osteoarthritis of the lumbar spine, although 
the RO did inform the veteran of the VCAA in connection with 
other claims for service connection.  The RO sent a letter in 
January 2001 simply stating that the veteran needed evidence 
that "your current disability is related to the service."  
The veteran was also advised that he needed to submit 
information pertaining to any facility where he was treated.  
The RO further informed the veteran that records were being 
requested from Huntington VA Medical Center and that he was 
being scheduled for a VA examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

The Board also notes that the issue now on appeal was 
previously considered by the BVA in a decision dated June 
2000.  However, the RO does not appear to have determined 
whether the veteran has submitted new and material evidence 
to reopen the previously denied claim.  The requirement that 
new and material evidence be submitted to a previously denied 
claim is a material legal jurisdictional matter that must be 
addressed prior to addressing the merits of a claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996) 
(Statutory tribunal must insure that it has jurisdiction over 
each case before adjudicating merits, potential 
jurisdictional defect may be raised by Court of tribunal, sua 
sponte or by any party, at any stage in the proceedings, and 
once apparent, must be adjudicated).  Thus, the Board has 
recharacterized the issue on appeal as whether the veteran 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for osteopenia 
and osteoarthritis of the lumbar spine.  The RO will now have 
an opportunity to address the matter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should consider the veteran's 
claims under the VCAA.  In doing so, the 
RO is asked to ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the veteran of the information 
or evidence necessary to substantiate 
the claim and the division of 
responsibilities between the VA and the 
veteran for obtaining this evidence.  

2.  After the development requested 
above has been completed, the RO should 
readjudicate the veteran's claim and 
determine whether new and material 
evidence has been submitted since the 
April 2002 rating decision to reopen the 
previously denied claim for service 
connection for osteopenia and 
osteoarthritis of the lumbar spine.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




